PER CURIAM.
We affirm appellant’s convictions of tampering with a witness, contrary to section 914.22(1), Florida Statute (2000), and retaliation against a witness, in violation of section 914.23, Florida Statutes (2000). We reverse appellant’s conviction of harassing a witness under section 914.22(2), Florida Statutes (2000), because there was no evidence that appellant’s contact with the police informant hindered, delayed, prevented, or dissuaded the informant from engaging in any of the conduct specified in section 914.22(2)(a)-(d).
Affirmed in part, reversed in part.
STONE, GROSS and MAY, JJ„ concur.